CaS€ lilS-CV-O4363-GBD-BC|\/|

BLEAIQEY PLATT

Document 85

Filed 10/17/18 Page 1 of 1

BLEAKLEY PLATT 8¢ SCHM|DT, LLP

 

NEW YoRK CoNNEchcuT
ADAM RODRIGUEZ
914.287.6145

arodriguez@bpslaw.com

ONE NORTH LEXINGTON AVENUE'.
WH|TE PL.AINS, NEW YORK lOGOl
914.949.2700

FAx: 914.683.6956
EPSLAW.COM

October 17, 2018
Hon. George B. Daniels
U.S. District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

Re: Reqz/efz‘j%r Exfemz`on - Esz‘aie ofMez`warz'r, et a/. a R@)ce, ez‘ a/., 78-€1)4363

Dear Judge Daniels:

This office represents Defendants Joseph E. Royce and Lawrence A. Blatte in this matter. l
Write on behalf of my clients as Well as co~Defendants Tulio Prieto, TBS Shipping Services Inc., and
Guardian Navigation to respectfully request that the deadline for Defendants to reply to Plaintiffs’
opposition to the Defendants’ motions to dismiss be extended until October 22, 2018. This is the

first extension request, Which Plaintiffs consent to. This extension Would not affect any other
scheduled dates.

Thank you for your time and attention to this matter.

Respectfully,

BLEAKLEY PLATT & SCHMIDT, LLP

S (/Q%/M%/ %//% w

Adam Rodriguez
Cc: Counsel of record Via ECF or email

